Exhibit 10.10

 

[Executive Form]

 

NON-QUALIFIED STOCK OPTION AGREEMENT
OF
REXNORD HOLDINGS, INC.

 

THIS AGREEMENT (this “Agreement”), dated as of [                  ] is made by
and between Rexnord Holdings, Inc., a Delaware corporation (the “Company”), and
[                   ], an Employee of the Company or one of its Subsidiaries (as
defined herein) (the “Optionee”)

 

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its common stock, par value $0.01 per share (“Common Stock”);

 

WHEREAS, the Company wishes to carry out the 2006 Stock Option Plan of Rexnord
Holdings, Inc. (as may be amended from time to time, the “Plan”), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and

 

WHEREAS, the Board (i) has determined that it would be to the advantage and in
the best interests of the Company and its stockholders to grant the
Non-Qualified Stock Option provided for herein (the “Option”) to the Optionee as
an inducement for the Optionee to enter into or remain in the employ of the
Company or one of its Subsidiaries and as an incentive for increased efforts by
the Optionee during such employment, and (ii) has instructed the officers of the
Company to issue said Option.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates otherwise. 
Capitalized terms used in this Agreement and not defined herein shall have the
meaning given to such terms in the Plan.  The singular pronoun shall include the
plural, where the context so indicates.

 

“Cause” shall have the meaning ascribed to it in any employment agreement in
effect between the Company or any of its Subsidiaries and the Optionee as of the
date of the Optionee’s Termination of Employment and, in the absence of any such
employment agreement, “Cause” shall mean,

 

(a)                                  the Board’s determination that the Optionee
failed to carry out, or comply with, in each case in any material respect, any
lawful and reasonable directive of the Board or the Board of Directors of
Rexnord Corporation or any of their respective designees consistent with the
terms of the Optionee’s employment, which is not remedied within 30 days after
the receipt of written notice from the Company specifying such failure;

 

(b)                                 the Optionee’s conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any felony;

 

--------------------------------------------------------------------------------


 

(c)                                  the Optionee’s unlawful use (including
being under the influence) or possession of illegal drugs;

 

(d)                                 the Optionee’s commission of an act of
fraud, embezzlement, misappropriation, willful misconduct, or breach of
fiduciary duty against the Company or any of its Subsidiaries;

 

(e)                                  the breach by the Optionee of any of the
provisions contained in Article IV below or similar provisions contained in any
other agreement with the Company or any of its Subsidiaries or other Affiliates;
or

 

(f)                                    the Optionee’s material breach of the
Stockholders’ Agreement.

 

“Cumulative Debt Repayment” for a given fiscal year shall mean the positive
excess, if any, of (a) the weighted average of the debt outstanding during the
60 calendar days preceding April 30, 2006, as such debt outstanding may be
increased or decreased as appropriate for the effect of any post closing
adjustment as determined by the Committee, over (b) the weighted average of the
debt outstanding during the 60 calendar days preceding April 30 of the fiscal
year immediately following the given fiscal year.

 

“Cumulative Debt Repayment Target” for a period commencing on or after April 1,
2006 shall be as set forth in Appendix A to this Agreement, subject to the
provisions of Section 6.6 hereof.

 

“Cumulative EBITDA” as of a given date shall mean the total of EBITDA from and
after April 1, 2006 through such date.

 

“Cumulative EBITDA Target” for a given period commencing on or after April 1,
2006, shall be as set forth in Appendix A of this Agreement, subject to the
provisions of Section 6.6 hereof.

 

“Debt Repayment” for a given fiscal year of the Company shall mean, excluding
any debt repayment in conjunction with an equity offering of securities of the
Company, the positive excess, if any, of (a) the weighted average of the debt
outstanding during the 60 calendar days preceding April 30 of the given fiscal
year, over (b) the weighted average of the debt outstanding during the 60
calendar days preceding April 30 of the fiscal year immediately following the
given fiscal year.

 

“Debt Repayment Target” for a period commencing on or after April 1, 2006 shall
be as set forth in Appendix A to this Agreement, subject to the provisions of
Section 6.6 hereof.

 

“EBITDA” for a given period shall mean consolidated net income before interest,
taxes, depreciation, amortization, extraordinary items (including Other Income
and Expense items as well as LIFO Income and Expense items) and management or
similar fees payable to Apollo Management, L.P. or any of its Affiliates, as
reflected on the Company’s audited consolidated financial statements for such
period.  Consolidated net income shall be determined in accordance with
generally accepted accounting principles except that gains or losses from
extraordinary, unusual or non-recurring items may be excluded in the discretion
of the Committee.

 

--------------------------------------------------------------------------------


 

“EBITDA Target” for a given period commencing on or after April 1, 2006, shall
be as set forth in Appendix A of this Agreement, subject to the provisions of
Section 6.6 hereof.

 

“Good Reason” shall have the meaning ascribed to it in any employment agreement
in effect between the Company or any of its Subsidiaries and the Optionee as of
the date of the Optionee’s Termination of Employment and, in the absence of any
such employment agreement, “Good Reason” shall mean,

 

(a)                                  the failure of the Company to continue the
Optionee’s employment as Chief Executive Officer and as a member of the Board
with the Optionee’s primary contact being the chairman of the Board;

 

(b)                                 a material diminution in the nature or scope
of the Optionee’s responsibilities, duties or authorities;

 

(c)                                  the failure of the Company to make any
material payment or provide any material benefit to which the Optionee is
entitled;

 

(d)                                 the material breach by the Company or any of
its Subsidiaries of the Stockholders’ Agreement; or

 

(e)                                  the material breach by the Company or any
of its Subsidiaries of the Optionee’s employment agreement with Rexnord
Corporation, dated as of July 21, 2006, as the same may be amended from time to
time;

 

provided, however, that the Optionee may not terminate the Optionee’s employment
for Good Reason unless the Optionee provides the Company or the Subsidiary of
the Company that employs the Optionee with at least 30 days’ prior written
notice of the Optionee’s intent to resign for Good Reason, with such notice to
set forth the event or events constituting Good Reason, and the Company or the
Subsidiary of the Company that employs the Optionee has not remedied the alleged
violation(s) within the 30-day period.

 

“Principal Stockholder(s) Investment” means direct or indirect investments in
shares of Common Stock, preferred stock or other debt or equity securities of
the Company or any of its Subsidiaries made by the Principal Stockholder(s) on
or after the Closing Date.

 

“Principal Stockholder(s) CAGR” means the pretax compound annual growth rate
calculated on a quarterly basis based on the cash proceeds realized to the
Principal Stockholder(s) in a Liquidity Event on the Principal Stockholder(s)
Investment (which proceeds, for purposes hereof, shall be determined after
deducting all transaction costs and all investment banking, accounting,
attorney, consultant and similar fees paid or payable by the Principal
Stockholder(s) to the extent not paid or reimbursed by the Company or any other
third party) and the aggregate amount invested by the Principal Stockholder(s)
for all Principal Stockholder(s) Investments, assuming all Principal
Stockholder(s) Investments were purchased by one Person and were held
continuously by such Person, after dilution for outstanding options, warrants or
other rights to acquire shares of Common Stock or other equity securities of the
Company.  The Principal Stockholder(s) CAGR shall be determined based on the
actual time of each Principal Stockholder(s) Investment and including, as a
return on such investment, any cash dividends,

 

--------------------------------------------------------------------------------


 

cash distributions or cash interest paid by the Company or any Subsidiary of the
Company in respect of such investment during such period, but shall exclude any
management or monitoring fees paid to Apollo Management, L.P. or any of its
Affiliates.

 

ARTICLE II
GRANT OF OPTION

 

Section 2.1                                      Grant of Option

 

In consideration of the Optionee’s agreement to enter into or remain in the
employ of the Company or one of its Subsidiaries and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, on
the date hereof the Company irrevocably grants to the Optionee the Option to
purchase any part or all of an aggregate of 230,706 shares of Common Stock upon
the terms and conditions set forth in the Plan and this Agreement.  The Optionee
hereby agrees that (i) except as required by law, the Optionee will not disclose
to any Person other than the Optionee’s spouse and legal, financial and other
advisors (if any) the grant of the Option or any of the terms or provisions
hereof without the prior approval of the Committee, and (ii) in the discretion
of the Committee, the Option shall terminate and any unexercised portion of such
Option (whether or not vested) shall be forfeited if the Optionee violates the
non-disclosure provisions of this Section 2.1.

 

Section 2.2                                      Option Subject to Plan

 

The Option granted hereunder is subject to the terms and provisions of the Plan,
including without limitation, Article V and Sections 7.1, 7.2, 7.3 and 7.10
thereof.

 

Section 2.3                                      Option Price

 

The purchase price of the shares of Common Stock covered by the Option shall be
$47.50 per share (without commission or other charge).

 

ARTICLE III
EXERCISABILITY

 

Section 3.1                                      Commencement of Exercisability

 

(a)                                  Subject to Section 3.1(e) and Section 3.3
of this Agreement, 50% of the Option shall become vested in five cumulative
installments, provided that the Optionee remains continuously employed in active
service by the Company or one of its Subsidiaries from the date of grant through
such date, as follows:

 

(i)                                     The first installment shall consist of
10% of the shares of Common Stock covered by such Option and shall become vested
on July 21, 2007;

 

(ii)                                  The second installment shall consist of
10% of the shares of Common Stock covered by such Option and shall become vested
on July 21, 2008;

 

--------------------------------------------------------------------------------


 

(iii)                               The third installment shall consist of 10%
of the shares of Common Stock covered by such Option and shall become vested on
July 21, 2009;

 

(iv)                              The fourth installment shall consist of 10% of
the shares of Common Stock covered by such Option and shall become vested on
July 21, 2010; and

 

(v)                                 The fifth installment shall consist of 10%
of the shares of Common Stock covered by such Option and shall become vested on
July 21, 2011.

 

(b)                                 Subject to Section 3.1(e) and Section 3.3,
50% of the Option shall become vested as follows:

 

(i)                                     An installment of up to 2.5% of the
shares of Common Stock covered by the Option shall become vested on, or within
120 days following, March 31 of each fiscal year 2007 through 2011, in each case
as determined by the Committee in its sole discretion as follows:

 

(A)                              with respect to the fiscal year ending
March 31, 2007, if the Debt Repayment for such fiscal year equals or exceeds the
Debt Repayment Target for such fiscal year, then 2.5% of the shares of Common
Stock covered by the Option shall become vested;

 

(B)                                with respect to the fiscal year ending
March 31, 2008:

 

(1)                                  if the Debt Repayment for such fiscal year
equals or exceeds 95%, but is less than 100%, of the Debt Repayment Target for
such fiscal year, then 1.875% of the shares of Common Stock covered by the
Option shall become vested; or

 

(2)                                  if the Debt Repayment for such fiscal year
equals or exceeds the Debt Repayment Target for such fiscal year, then 2.5% of
the shares of Common Stock covered by the Option shall become vested;

 

(C)                                with respect to each fiscal year ending
March 31, 2009, 2010 and 2011:

 

(1)                                  if the Debt Repayment for any such fiscal
year equals or exceeds 90%, but is less than 95%, of the Debt Repayment Target
for such fiscal year, then 1.25% of the shares of Common Stock covered by the
Option shall become vested; or

 

(2)                                  if the Debt Repayment for any such fiscal
year equals or exceeds 95%, but is less than 100%, of the Debt Repayment Target
for such fiscal year, then 1.875% of the shares of Common Stock covered by the
Option shall become vested; or

 

--------------------------------------------------------------------------------


 

(3)                                  if the Debt Repayment for any such fiscal
year equals or exceeds the Debt Repayment Target for such fiscal year, then 2.5%
of the shares of Common Stock covered by the Option shall become vested.

 

(ii)                                  An installment of up to 2.5% of the shares
of Common Stock covered by the Option shall become vested on, or within 120 days
following, March 31 of each fiscal year 2007 through 2011 as determined by the
Committee in its sole discretion as follows:

 

(A)                              with respect to the fiscal year ending
March 31, 2007, if the Cumulative Debt Repayment for such fiscal year equals or
exceeds the Cumulative Debt Repayment Target for such fiscal year, then 2.5% of
the shares of Common Stock covered by the Option shall become vested;

 

(B)                                with respect to the fiscal year ending
March 31, 2008:

 

(1)                                  if the Cumulative Debt Repayment for such
fiscal year equals or exceeds 95%, but is less than 100%, of the Cumulative Debt
Repayment Target for such fiscal year, then 1.875% of the shares of Common Stock
covered by the Option shall become vested; or

 

(2)                                  if the Cumulative Debt Repayment for such
fiscal year equals or exceeds the Cumulative Debt Repayment Target for such
fiscal year, then 2.5% of the shares of Common Stock covered by the Option shall
become vested;

 

(C)                                with respect to each fiscal year ending
March 31, 2009, 2010 and 2011:

 

(1)                                  if the Cumulative Debt Repayment for such
fiscal year equals or exceeds 90%, but is less than 95%, of the Cumulative Debt
Repayment Target for such fiscal year, then 1.25% of the shares of Common Stock
covered by the Option shall become vested; or

 

(2)                                  if the Cumulative Debt Repayment for such
fiscal year equals or exceeds 95%, but is less than 100%, of the Cumulative Debt
Repayment Target for such fiscal year, then 1.875% of the shares of Common Stock
covered by the Option shall become vested; or

 

(3)                                  if the Cumulative Debt Repayment for such
fiscal year equals or exceeds the Cumulative Debt Repayment Target for such
fiscal year, then 2.5% of the shares of Common Stock covered by the Option shall
become vested.

 

--------------------------------------------------------------------------------


 

(iii)                               If the Cumulative Debt Repayment as of the
end of any fiscal year 2007 through 2011 is less than the Cumulative Debt
Repayment Target through the end of such fiscal year, that portion of the Option
that was subject to accelerated vesting pursuant to Section 3.1(b)(i) and
3.1(b)(ii), but which did not become vested pursuant to Sections 3.1(b)(i)(A),
(B) or (C) or 3.1(b)(ii)(A), (B) or (C), with respect to such fiscal year,
subject to Sections 3.2 and 3.4, shall become vested, as determined by the
Committee, on, or within 120 days following, the last day of the first fiscal
year in which the Cumulative Debt Repayment equals or exceeds the Cumulative
Debt Repayment Target for such fiscal year.

 

(iv)                              An installment of up to 2.5% of the shares of
Common Stock covered by the Option shall become vested on, or within 120 days
following, March 31 of each fiscal year 2007 through 2011 as determined by the
Committee in its sole discretion as follows:

 

(A)                              with respect to the fiscal year ending
March 31, 2007, if EBITDA for such fiscal year equals or exceeds the EBITDA
Target for such fiscal year, then 2.5% of the shares of Common Stock covered by
the Option shall become vested;

 

(B)                                with respect to the fiscal year ending
March 31, 2008:

 

(1)                                  if EBITDA for such fiscal year equals or
exceeds 95%, but is less than 100%, of the EBITDA Target for such fiscal year,
then 1.875% of the shares of Common Stock covered by the Option shall become
vested; or

 

(2)                                  if EBITDA for such fiscal year equals or
exceeds the EBITDA Target for such fiscal year, then 2.5% of the shares of
Common Stock covered by the Option shall become vested;

 

(C)                                with respect to each fiscal year ending
March 31, 2009, 2010 and 2011:

 

(1)                                  if EBITDA for any such fiscal year equals
or exceeds 90%, but is less than 95%, of the EBITDA Target for such fiscal year,
then 1.25% of the shares of Common Stock covered by the Option shall become
vested; or

 

(2)                                  if EBITDA for any such fiscal year equals
or exceeds 95%, but is less than 100%, of the EBITDA Target for such fiscal
year, then 1.875% of the shares of Common Stock covered by the Option shall
become vested; or

 

(3)                                  if EBITDA for any such fiscal year equals
or exceeds the EBITDA Target for such fiscal year, then 2.5% of the

 

--------------------------------------------------------------------------------


 

shares of Common Stock covered by the Option shall become vested.

 

(v)                                 An installment of up to 2.5% of the shares
of Common Stock covered by the Option shall become vested on, or within 120 days
following, March 31 of each fiscal year 2007 through 2011 as determined by the
Committee in its sole discretion as follows:

 

(A)                              with respect to the fiscal year ending
March 31, 2007, if Cumulative EBITDA for such fiscal year equals or exceeds the
Cumulative EBITDA Target for such fiscal year, then 2.5% of the shares of Common
Stock covered by the Option shall become vested;

 

(B)                                with respect to the fiscal year ending
March 31, 2008:

 

(1)                                  if Cumulative EBITDA for such fiscal year
equals or exceeds 95%, but is less than 100%, of the Cumulative EBITDA Target
for such fiscal year, then 1.875% of the shares of Common Stock covered by the
Option shall become vested; or

 

(2)                                  if Cumulative EBITDA for such fiscal year
equals or exceeds the Cumulative EBITDA Target for such fiscal year, then 2.5%
of the shares of Common Stock covered by the Option shall become vested;

 

(C)                                with respect to each fiscal year ending
March 31, 2009, 2010 and 2011:

 

(1)                                  if Cumulative EBITDA for such fiscal year
equals or exceeds 90%, but is less than 95%, of the Cumulative EBITDA Target for
such fiscal year, then 1.25% of the shares of Common Stock covered by the Option
shall become vested; or

 

(2)                                  if Cumulative EBITDA for such fiscal year
equals or exceeds 95%, but is less than 100%, of the Cumulative EBITDA Target
for such fiscal year, then 1.875% of the shares of Common Stock covered by the
Option shall become vested; or

 

(3)                                  if Cumulative EBITDA for such fiscal year
equals or exceeds the Cumulative EBITDA Target for such fiscal year, then 2.5%
of the shares of Common Stock covered by the Option shall become vested.

 

(vi)                              if Cumulative EBITDA as of the end of any
fiscal year 2007 through 2011 is less than the Cumulative EBITDA Target through
the end of such fiscal year, that portion of the Option that was subject to
accelerated vesting pursuant to Sections 3.1(b)(iv) and 3.1(b)(v), but which did
not become vested pursuant to Sections 3.1(b)(iv)(A), (B) or (C) or
3.1(b)(v)(A), (B) or (C), with

 

--------------------------------------------------------------------------------


 

respect to such fiscal year, subject to Sections 3.2 and 3.4, shall become
vested, as determined by the Committee, on, or within 120 days following, the
last day of the first fiscal year in which Cumulative EBITDA equals or exceeds
the Cumulative EBITDA Target for such fiscal year.

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 3.1, but subject to Section 3.1(e), upon the occurrence of the
first Liquidity Event, the following shall immediately prior to the effective
date of such Liquidity Event become vested in full:

 

(i)                                     that portion of the Option that remains
eligible to become vested pursuant to Section 3.1(a);

 

(ii)                                  at the election and sole discretion of the
Committee, that portion of the Option that has not, as of such Liquidity Event,
become eligible to become vested pursuant to Sections 3.1(b)(i), 3.1(b)(ii),
3.1(b)(iv) or 3.1(b)(v);

 

(iii)                               that portion of the Option that remains
eligible to become vested pursuant to Section 3.1(b), but only if the Principal
Stockholder(s) CAGR as of the Liquidity Event equals or exceeds 25%.

 

(d)                                 The Committee shall make the determination
as to whether the respective Debt Repayment, Cumulative Debt Repayment, EBITDA,
and Cumulative EBITDA Targets have been met, and shall determine the extent, if
any, to which the Option as become vested, on any such date as the Committee in
its sole discretion shall determine; provided, however, that with respect to
each fiscal year such date shall not be later than the 120th day following
March 31 of such fiscal year.

 

(e)                                  Except with respect to any portion of the
Option that as of the Optionee’s Termination of Employment is eligible to vest
pursuant to Section 3.1(b) for the fiscal year preceding the fiscal year in
which the Optionee’s Termination of Employment occurs, no portion of the Option
which is unvested at the Optionee’s Termination of Employment shall thereafter
become vested.

 

Section 3.2                                      Duration of Exercisability

 

The installments provided for in Section 3.1 are cumulative.  Each such
installment which becomes vested pursuant to Section 3.1 shall remain vested and
may be exercised until the Option expires pursuant to Section 3.3.

 

Section 3.3                                      Expiration of Option

 

The Option may not be exercised to any extent by any Person after the first to
occur of any of the following events:

 

(a)                                  The expiration of ten years from the date
the Option was granted;

 

(b)                                 If the Optionee’s Termination of Employment
is for any reason other than (i) by the Company or any Subsidiary of the Company
for Cause, or (ii) on account of the

 

--------------------------------------------------------------------------------


 

Optionee’s death or disability (as defined in Section 22(e)(3) of the Code), the
later of (x) the ninetieth day following the date of the Optionee’s Termination
of Employment or (y) to the extent that, as of the Optionee’s Termination of
Employment, any portion of the Option remains eligible to vest pursuant to
Section 3.1(b) for the fiscal year preceding the fiscal year in which the
Optionee’s Termination of Employment occurs, the thirtieth day following the
date of the Committee’s determination under Section 3.1(d) for such fiscal year;

 

(c)                                  The date of the Optionee’s Termination of
Employment by the Company or any Subsidiary of the Company for Cause;

 

(d)                                 If the Optionee’s Termination of Employment
is on account of the Optionee’s death or disability (within the meaning of
Section 22(e)(3) of the Code), the expiration of 12 months from the date of the
Optionee’s Termination of Employment; or

 

(e)                                  The occurrence of a Liquidity Event,
provided that any portion of the Option that is vested as of the occurrence of
the Liquidity Event may be exercised concurrently therewith.

 

Section 3.4                                      Partial Exercise

 

Any vested portion of the Option or the entire Option, if then wholly vested,
may be exercised in whole or in part at any time prior to the time when the
Option or portion thereof expires; provided, however, that each partial exercise
shall be for not less than 100 shares of Common Stock and shall be for whole
shares of Common Stock only.

 

Section 3.5                                      Exercise of Option

 

The exercise of the Option shall be governed by the terms of this Agreement and
the terms of the Plan, including without limitation, the provisions of Article V
of the Plan, which, among other things, require that the Optionee (or, in the
event of the Optionee’s death or disability, the Optionee’s Eligible
Representative) deliver an executed copy of a Joinder to the Stockholders’
Agreement designated by the Company (in the form attached to such Stockholders’
Agreement) to the Secretary as a condition to the exercise of the Option.

 

ARTICLE IV
RESTRICTIVE COVENANTS

 

Section 4.1                                      Non-Competition

 

During the term of the Optionee’s employment with the Company or any of its
Subsidiaries and for a period of two years thereafter, the Optionee shall not,
directly or indirectly, engage in, have any equity interest in, or manage or
operate any person, firm, corporation, partnership or business (whether as
director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in any business which competes with any
business of the Company or any entity owned by the Company anywhere in the
world; provided, however, that the Optionee shall be permitted to acquire a

 

--------------------------------------------------------------------------------


 

passive stock or equity interest in such a business provided the stock or other
equity interest acquired is not more than five percent (5%) of the outstanding
interest in such business.

 

Section 4.2                                      Customer Non-Solicitation

 

During the term of the Optionee’s employment with the Company or any of its
Subsidiaries and for a period of two years thereafter, the Optionee agrees not
to, and will not permit any of the Optionee’s Affiliates to, directly or
indirectly, induce or attempt to induce any customer, supplier, licensee or
other business relation of the Company or any of its Subsidiaries to cease doing
business with the Company or any of its Subsidiaries, or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation, on the one hand, and the Company or any of its Subsidiaries, on the
other hand.

 

Section 4.3                                      Non-Solicitation/Non-Hiring of
Employees

 

During the term of the Optionee’s employment with the Company or any of its
Subsidiaries and for a period of two years thereafter, the Optionee agrees not
to, and will not permit any of the Optionee’s Affiliates to, directly or
indirectly, (i) recruit or otherwise solicit or induce (or attempt to recruit or
otherwise solicit or induce) any employee of the Company or any of its
Subsidiaries to leave the employ of the Company or any of its Subsidiaries, or
in any way interfere with the relationship between the Company or any of its
Subsidiaries, on the one hand, and any employee thereof, on the other hand, or
(ii) hire any Person who is or at any time was an employee of the Company or any
of its Subsidiaries until six (6) months after such Person’s employment
relationship with the Company or any of its Subsidiaries has ended.

 

Section 4.4                                      Non-Disparagement

 

During the term of the Optionee’s employment with the Company or any of its
Subsidiaries and thereafter in perpetuity, the Optionee shall not knowingly
disparage, criticize, or otherwise make derogatory statements regarding the
Company or any of its Affiliates, Subsidiaries, successors, directors, officers,
customers or suppliers.  During the term of the Optionee’s employment with the
Company or any of its Subsidiaries and thereafter in perpetuity, none of the
Company, Rexnord Corporation, nor any of their respective officers shall knowing
disparage, criticize, or otherwise make derogatory statements regarding the
Optionee.  The restrictions of this Section 4.4 shall not apply to any
statements that are made truthfully in response to a subpoena or other
compulsory legal process.

 

Section 4.5                                      Non-Disclosure of Confidential
Information

 

During the term of the Optionee’s employment with the Company or any of its
Subsidiaries and thereafter in perpetuity, the Optionee shall maintain in
confidence and shall not directly, indirectly or otherwise, use, disseminate,
disclose or publish, or use for the Optionee’s benefit or the benefit of any
Person, any confidential or proprietary information or trade secrets of or
relating to the Company or any of its Subsidiaries or Affiliates, including,
without limitation, information with respect to the Company’s or any of its
Subsidiaries’ operations, processes, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment, or deliver to

 

--------------------------------------------------------------------------------


 

any Person any document, record, notebook, computer program or similar
repository of or containing any such confidential or proprietary information or
trade secrets.  Upon the Optionee’s Termination of Employment for any reason,
the Optionee shall promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company’s or any of
its Subsidiaries’ customers, business plans, marketing strategies, products or
processes.  The Optionee may respond to a lawful and valid subpoena or other
legal process but shall give the Company the earliest possible notice thereof,
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought and shall
assist such counsel in resisting or otherwise responding to such process.

 

Section 4.6                                      Injunctive Relief

 

The Optionee hereby acknowledges that a breach of the covenants contained in
this Article IV will cause irreparable damage to the Company and its goodwill,
the exact amount of which will be difficult or impossible to ascertain, and that
the remedies at law for any such breach will be inadequate.  Accordingly, the
Optionee hereby agrees that, in the event of a breach of any of the covenants
contained in this Article IV, in addition to any other remedy which may be
available at law or in equity, the Company shall be entitled to specific
performance and injunctive relief.  The Company hereby acknowledges that a
breach of the Company’s covenant contained in Section 4.4 will cause irreparable
damage to the Optionee, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate.  Accordingly, the Company hereby agrees that, in the event of a
breach of the Company’s covenant contained in Section 4.4, in addition to any
other remedy which may be available at law or in equity, the Optionee shall be
entitled to specific performance and injunctive relief.

 

ARTICLE V
LIMITED CALL RIGHT

 

Section 5.1                                      Defined Terms

 

Capitalized terms used in this Article V and not otherwise defined in the Plan
or this Agreement shall have the meanings ascribed to them in the Stockholders’
Agreement to which the Optionee has or, as a condition to exercise of the
Option, will become a party.

 

Section 5.2                                      Company’s Call Right Generally

 

From and after a Repurchase Event, the Company shall have the right, but not the
obligation, to repurchase all or any portion of the Equity Securities held by
the Optionee (including any Equity Securities received upon a distribution from
any deferred compensation plan or other Equity Incentive Plan or any Equity
Securities issuable upon exercise of any option, warrant or similar
equity-linked Security of the Company held by the Optionee) in accordance with
Section 4 of the Stockholders’ Agreement, as modified by this Article V (the
“Repurchase Right”).  Any repurchase described in the immediately preceding
sentence shall be for fair market value (as determined under the Stockholders’
Agreement), but subject to Section 5.3, and

 

--------------------------------------------------------------------------------


 

subject further to any provisions to the contrary contained in the Optionee’s
Employment Agreement (if any).  The Company may exercise the Repurchase Right by
written notice (a “Repurchase Notice”) to the Optionee within six months after
the Repurchase Event; provided, however, that with respect to Equity Securities
acquired by the Optionee after such Repurchase Event (whether by exercise of any
option, warrant or similar equity-linked Security of the Company, distribution
of shares from any deferred compensation plan or otherwise), the Company may
exercise the Repurchase Right by delivering a Repurchase Notice to the Optionee
within six months after the acquisition of such Equity Securities by the
Optionee (each date on which any such repurchase is executed with respect to the
subject Equity Securities, the “Repurchase Date”).  The determination date for
purposes of determining the fair market value shall be the Repurchase Date
applicable to the subject Equity Securities.  Subject to Section 6 of the
Stockholders’ Agreement, the Repurchase Date with respect to any repurchase of
Equity Securities pursuant to the exercise of the Repurchase Right shall take
place on the later of (i) the date specified by the Company, which shall in no
event be later than thirty (30) days following the date of the Repurchase Notice
and (ii) within ten (10) days following the receipt by the Company of all
necessary government approvals.

 

Section 5.3                                      Company’s Call Right Upon
Certain Terminations

 

Notwithstanding anything contained herein to the contrary, unless otherwise
provided in an Employment Agreement of the Optionee, in the event the Optionee’s
employment relationship with the Company or any of its Subsidiaries is
terminated by the Optionee without Good Reason prior to the [        ]
anniversary of the Closing Date or by the Company or any of its Subsidiaries for
Cause, then the Company may exercise the Repurchase Right by delivering a
Repurchase Notice to the Optionee within the time periods set forth in
Section 5.2 above at a price equal to the lesser of (i) in the case of Common
Stock, $47.50 per share of Common Stock, subject to adjustment by the Company to
reflect any stock split, recapitalization or similar adjustment to the Common
Stock (or, for shares of Common Stock acquired after the Closing Date and not
upon exercise of a Rollover Option, the original acquisition cost to the
Optionee of such shares of Common Stock) and (ii) the fair market value (as
determined under the Stockholders’ Agreement) of such Equity Securities.  The
determination date for purposes of determining the fair market value shall be
the closing date of the purchase of the applicable Equity Securities.

 

Section 5.4                                      Apollo’s Call Right

 

The Company shall give prompt written notice to Apollo stating whether the
Company will exercise the Repurchase Right pursuant to Section 5.2 or
Section 5.3 above.  If such notice states that the Company will not exercise
such Repurchase Rights for all or any portion of the applicable Equity
Securities subject thereto, Apollo (or its designee) shall have the right
(exercisable by delivery of written notice to the Optionee on or before the
later of (i) the 30th day following the receipt of such notice or (ii) 6 months
after the Repurchase Event) to purchase any such Equity Securities not purchased
by the Company on the same terms and conditions as the Company set forth in
Section 5.2 or Section 5.3.

 

--------------------------------------------------------------------------------


 

Section 5.5                                      Closing

 

The Repurchase Date shall take place on a date designated by the Company or
Apollo, as applicable, in accordance with Section 5.2 or Section 5.4,
respectively; provided, however, that the closing may be deferred to a date
designated by the Company or Apollo, as applicable, or, to the extent required
to avoid liability under applicable securities laws, the Optionee, until such
time as the Optionee has held the Equity Securities for a period of at least six
months and one day.  The purchase price shall be paid at the closing in the form
of a check, wire transfer of immediately available funds, or by cancellation of
money purchase indebtedness of the Optionee, as determined in the sole
discretion of the Company or Apollo, as applicable.  The Company or Apollo, as
applicable, may effect such repurchase of Equity Securities and the Company
shall record such Transfer on its books whether or not the Optionee attends such
closing or delivers certificates representing such Equity Securities to the
Company.  The Optionee hereby grants an irrevocable proxy and power of attorney
which, it is agreed, is coupled with an interest to any nominee of the Company
or Apollo, as applicable, to take all necessary actions and execute and deliver
all documents deemed necessary and appropriate by such nominee to effect such
purchase of Equity Securities.  If the Optionee fails to take all necessary
actions and execute and deliver all documents necessary and appropriate to
fulfill his or her obligations under this Article V, the Optionee shall
indemnify, defend and hold such nominee harmless against all liability, loss or
damage, together with all reasonable costs and expenses (including reasonable
legal fees and expenses), relating to or arising from such nominee’s exercise of
the proxy and power of attorney granted hereby.  In addition, the Optionee shall
immediately lose all rights the Optionee may have under Section 8 of the
Stockholders’ Agreement in the event of any such purchase.

 

ARTICLE VI
OTHER PROVISIONS

 

Section 6.1                                      Not a Contract of Employment

 

Nothing in this Agreement or in the Plan shall (i) confer upon the Optionee any
right to continue in the employ of the Company or any of its Subsidiaries, or
(ii) interfere with or restrict in any way the rights of the Company or its
Subsidiaries, which are hereby expressly reserved, to discharge the Optionee at
any time for any reason whatsoever, with or without Cause, except pursuant to an
employment agreement, if any, executed by and between the Company or any of its
Subsidiaries, on the one hand, and the Optionee, on the other hand, and approved
by the Board.

 

Section 6.2                                      Shares Subject to Plan and
Stockholder Agreement

 

The Optionee acknowledges that any shares of Common Stock acquired upon exercise
of the Option are subject to the terms of the Plan and the Stockholders’
Agreement, including without limitation, the restrictions set forth in
Section 5.6 of the Plan.

 

Section 6.3                                      Construction

 

This Agreement shall be administered, interpreted and enforced under the laws of
the state of New York, without regard to conflicts of laws provisions that would
give effect to the laws of another jurisdiction.

 

--------------------------------------------------------------------------------


 

Section 6.4                                      Conformity to Securities Laws

 

The Optionee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation, Rule 16b-3.  Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Option
is granted and may be exercised, only in such a manner as to conform to such
laws, rules and regulations.  To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

Section 6.5                                      280G Compliance

 

In the event that the Optionee becomes entitled to payments or benefits under
this Agreement and/or any other payments or benefits by reason of a “change of
control” as defined in Section 280G of the Code and regulations thereunder
(collectively, the “Payments”), and any such Payment constitutes a “parachute
payment” as defined in Section 280G of the Code and regulations thereunder, the
Company and the Optionee shall use their respective reasonable best efforts to
obtain stockholder approval of such Payments in the manner provided in
Section 280G(b)(5)(B) of the Code and regulations thereunder; provided, however,
that nothing in this Section 6.5 shall be interpreted to require the Optionee to
waive any of the Optionee’s rights under the Option or otherwise.

 

Section 6.6                                      Adjustments in Debt Repayment
and EBITDA Targets

 

The Debt Repayment and EBITDA Targets (including the Cumulative Debt Repayment
and Cumulative EBITDA Targets) specified in Appendix A are based upon certain
revenue and expense assumptions about the future business of the Company as of
the date the Option is granted.  Accordingly, in the event that, after such
date, the Committee determines, in its sole discretion, that any acquisition or
disposition of any business by the Company or any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, any unusual or nonrecurring transactions or events
affecting the Company, or the financial statements of the Company, or change in
applicable laws, regulations, or accounting principles occurs such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to the Option, then the Committee
shall, in good faith and in such manner as it may deem equitable, adjust the
financial targets set forth on Appendix A to reflect the projected effect of
such transaction(s) or event(s) on Debt Repayment and/or EBITDA, subject to
Section 7.1 of the Plan.

 

Section 6.7                                      Entire Agreement

 

The parties hereto acknowledge that this Agreement and the Plan set forth the
entire agreement and understanding of the parties and supersede all prior
written or oral agreements or

 

--------------------------------------------------------------------------------


 

understandings with respect to the subject matter hereof, except that any
provisions therein regarding confidentiality or non-competition remain in full
force and effect in favor of the Company and its Subsidiaries as if the
agreements containing such provisions were not so superseded.  The obligations
imposed by this Agreement are severable and should be construed independently of
each other.  The invalidity of one provision shall not affect the validity of
any other provision.  If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, or as applied to any circumstances, under
the laws of any jurisdiction which may govern for such purpose, then such
provision shall be deemed, to the extent allowed by the laws of such
jurisdiction, to be modified or restricted to the extent and in the manner
necessary to render the same valid and enforceable, either generally or as
applied to such circumstance, or shall be deemed exercised from this Agreement,
as the case may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.

 

Section 6.8                                      Amendment

 

The Board at any time, and from time to time, may amend the terms of this
Agreement, provided, however, that the rights of the Optionee shall not be
adversely impaired without the Optionee’s written consent.  The Company shall
provide the Optionee with notice and a copy of any amendment made to this
Agreement

 

Section 6.9                                      Arbitration; Waiver of Jury
Trial

 

Any dispute or controversy arising under, out of, or in connection with or in
relation to this Agreement or the Plan shall be finally determined and settled
by arbitration in New York, New York in accordance with the Commercial Rules of
the American Arbitration Association, and judgment upon the award may be entered
in any court having jurisdiction.  Within 20 days of the conclusion of the
arbitration hearing, the arbitrator shall prepare written findings of fact and
conclusions of law.  It is mutually agreed that the written decision of the
arbitrator shall be valid, binding, final and non-appealable; provided, however,
that the parties hereto agree that the arbitrator shall not be empowered to
award punitive damages against any party to such arbitration.  To the extent
permitted by law, the arbitrator’s fees and expenses will be borne equally by
each party.  In the event that an action is brought to enforce the provisions of
this Agreement or the Plan pursuant to this Section 6.9, each party shall pay
its own attorney’s fees and expenses regardless of whether in the opinion of the
court or arbitrator deciding such action there is a prevailing party.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL, INCLUDING TRIAL
BY JURY, IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THE PLAN OR THIS AGREEMENT.

 

Section 6.10                                Notices

 

All notices, requests, consents and other communications hereunder to any party
hereto shall be deemed to be sufficient if contained in a written instrument and
shall be deemed to have been duly given when delivered in person, by telecopy,
by nationally-recognized overnight courier, or by first class registered or
certified mail, postage prepaid, addressed to such party at

 

--------------------------------------------------------------------------------


 

the address set forth below or such other address as may hereafter be designated
in writing by the addressee to the addressor:

 

(i)                                     if to the Company, to:

 

Rexnord Holdings, Inc.
4701 Greenfield Avenue
Milwaukee, WI 53214
Attention:  Patty Whaley

 

with copies to:

 

Rexnord Holdings, Inc.

c/o Apollo Management, L.P.

10250 Constellation Blvd, Suite 2900

Los Angeles, CA 90067

Fax:  (310) 843-1933

Attention:  Larry Berg

 

and

 

Rexnord Holdings, Inc.
c/o Apollo Management, L.P.
9 West 57th Street, 43rd Floor
New York, NY  10019
Fax:  (212) 515-3288
Attention:   Steven Martinez

 

and

 

O’Melveny & Myers LLP
Times Square Tower
7 Times Square
New York, NY  10036
Fax:  (212) 326-2061
Attention:  John M. Scott, Esq.

 

(ii)                                  if to the Optionee, to the Optionee’s home
address on file with the Company.

 

Section 6.11                                Counterparts

 

This Agreement may be executed in several counterparts, including via facsimile
transmission, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above.

 

 

THE COMPANY:

 

 

 

 

 

Rexnord Holdings, Inc.

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

THE OPTIONEE:

 

 

 

 

 

Signature:

 

 

 

Print Name:

 

 

 

 

 

Optionee’s Address:

 

 

 

 

 

 

 

 

 

 

 

Optionee’s Taxpayer Identification Number:

 

 

 

 

 

 

--------------------------------------------------------------------------------